By the Courts Nelson, Ch. J.
The learned judge was undoubtedly right in refusing to charge as requested. The defendant was no more released from liability for the injury resulting from his negligence before the flood, than he would have been under like circumstances if he had carelessly permitted the goods to be stolen or burned. In such an event he might have contended with as much propriety as in the present case, that he ought not to be held responsible for the consequences of his own neglect, because the goods would have been destroyed by the flood if no loss or damage had previously occurred. It cannot be denied that a cause of action to recover the full amount of damages that had already been sustained, existed before and at the time of the destruction by the flood ; and unless the defendant can find some principle which will enable him to plead the flood in bar of an action for his own previous wrong, his liability must still continue. The flood may excuse the defendant from liability for injuries happening through its agency, but nothing further. He must answer for such as had previously accrued by means of his own misconduct.
New trial denied.